

117 HCON 6 IH: Directing the Sergeant at Arms of the House of Representatives, the Sergeant at Arms and Doorkeeper of the Senate, and the United States Capitol Police to prohibit President Donald John Trump from entering the United States Capitol at any time after the expiration of his term as President.
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 6IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Ms. Williams of Georgia submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONDirecting the Sergeant at Arms of the House of Representatives, the Sergeant at Arms and Doorkeeper of the Senate, and the United States Capitol Police to prohibit President Donald John Trump from entering the United States Capitol at any time after the expiration of his term as President.1.Prohibiting President Trump from entering United States CapitolThe Sergeant at Arms of the House of Representatives, the Sergeant at Arms and Doorkeeper of the Senate, and the United States Capitol Police shall take such actions as may be necessary to prohibit President Donald John Trump from entering the United States Capitol at any time after the expiration of his term as President.